Stevens, J.
(1) The order modifying the judgment so as to determine that plaintiff’s predecessor was the owner of the land here in question was one which the court had the power and the jurisdiction to make. It was entered within one year from the date of the judgment upon due notice to the West Park Realty Company. This order and the amended judgment determined that the plaintiff’s predecessor owned the land here in question. That determination was final and conclusive upon the West Park Realty Company until it was set aside in a direct proceeding *16brought for that purpose. The time for appeal from this order and amended judgment has expired. The West Park Realty Company is bound by such determination and cannot now attack the same collaterally in this action.
(2) The fact that the plaintiff’s predecessor accepted the amount which the West Park Realty Company paid into court to redeem the mortgaged property from the lien of the tax certificates held by him does not estop the plaintiff from asserting title under the tax deed held by his predecessor. Had the sum paid to redeem the land from these tax certificates included the amount of the certificate upon which the tax deed here in question was issued, a different question might have been presented.
By the Court, — Judgment affirmed.